TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-06-00070-CV




St. David’s Healthcare Partnership, L.L.P. d/b/a
St. David’s Medical Center, Appellant

v.

Julio Torres, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
NO. GN502728, HONORABLE DARLENE BYRNE, JUDGE PRESIDING


 
M E M O R A N D U M   O P I N I O N

                        Appellant St. David’s Healthcare Partnership, L.L.P. d/b/a St. David’s Medical Center
has filed a motion to dismiss its interlocutory appeal.  Appellant certifies that the motion to dismiss
is unopposed because the parties have settled the underlying case.  Therefore, we grant the motion
and dismiss this appeal.
 
                                                                                                                                                            
                                                                        G. Alan Waldrop, Justice
Before Justices B. A. Smith, Puryear and Waldrop
Dismissed on Appellant’s Motion
Filed:   March 14, 2006